Determination of respondent Police Commissioner dated August 8, 1997, which dismissed petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Diane Lebedeff, J.], entered January 20, 1998) dismissed, without costs.
Respondent’s finding that petitioner had on three occasions engaged in unlawful searches in violation of US Constitution *345Fourth Amendment is supported by substantial evidence, notwithstanding that three of the witnesses against petitioner were corrupt former police officers (see, Matter of Berenhaus v Ward, 70 NY2d 436). We see no reason to disturb respondent’s credibility findings rejecting petitioner’s version of the events (see, supra, at 443-444). The penalty of dismissal does not shock our sense of fairness (see, supra, at 445; Trotta v Ward, 77 NY2d 827; Matter of Purdy v Kreisberg, 47 NY2d 354, 360). Concur — Sullivan, J. P., Rosenberger, Tom and Lerner, JJ.